Order entered October 11, 1967, granting issuance of a commission on written questions unanimously modified, on the facts and the law and as a matter of discretion, to provide that on plaintiff’s option the examination of the witness may be had on open commission, each party to pay his own expenses which may be taxed as costs against the losing party, and as so modified affirmed, without costs or disbursements. The procedure indicated in the dispositive sentence is that prevailing in this Department where an examination upon interrogatories is objected to on the ground that an oral examination is more desirable (Wálborsky v. Wolf, 28 A D 2d 1120; Pakter v. Lilly & Go., 19 A D 2d 810; Piel v. Lilly & Go., 19 A D 2d 810). Settle order on notice. Concur— Stevens, J. P., Steuer, Capozzoli, Rabin and McNally, JJ.